20 Ill. App. 2d 600 (1959)
156 N.E.2d 599
Winter & Hirsch, Inc., Plaintiff Below,
v.
Cornelius Redmond, Defendant Below. Campbell Motors, Inc., Counter-Plaintiff Below, Appellee,
v.
Cornelius Redmond, Counter-Defendant Below, Appellant.
Gen. No. 47,564.
Illinois Appellate Court  First District, Second Division.
February 17, 1959.
Released for publication March 20, 1959.
George J. Anos and Joseph Ash, for appellant.
No brief filed for appellee.
(Abstract of Decision.)
Opinion by JUSTICE MURPHY.
Judgment reversed.
Not to be published in full.